Title: From George Washington to Major General Alexander McDougall, 16 July 1779
From: Washington, George
To: McDougall, Alexander


        
          Dr sir
          Hd Qrs [New Windsor] July 16: 1779
        
        I have the pleasure to inform you that Major Fishbourn has just arrived from Genl Wayne with the agreable account of our having possessed ourselves of Stoney point and the whole Garrison with very little loss. You will throw the Troops across the River, which I mentioned yesterday, with all possible expedition. I am Dr sir Yr Most Obedt st
        
          Go: Washington
        
        
          P.S. You will order Nixon’s Brigade to move immediately towards the Continl Village.
        
      